Citation Nr: 0608324	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE


1.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a right total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from January to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
ruptured spinal disc at L4-5, secondary to service connected 
right knee disorder and which denied a rating in excess of 30 
percent for the service-connected right knee disorder.  In 
April 2001, the Board remanded this case to the RO for 
further development and adjudication.  

In April 2004, the RO granted a separate 10 percent rating 
for traumatic arthritis of the right knee from January 29, 
2003 to February 23, 2004, a 100 percent rating for the right 
knee disability under Diagnostic Code 5055, effective from 
February 23, 2004, and a 30 percent schedular rating for 
residuals of a right total knee arthroplasty under Diagnostic 
Code 5055, effective from April 1, 2005.  In a January 2005 
rating action, the RO granted secondary service connection 
for the ruptured spinal disc at L4-5.  The RO also granted 
service connection for right knee scarring in a rating action 
of April 2005.  A 10 percent rating was assigned for this 
disability, effective February 23, 2004.  


FINDING OF FACT

The veteran experiences severe painful motion and weakness in 
his right knee notwithstanding his total knee replacement in 
2004.




CONCLUSION OF LAW

Criteria for a 60 percent evaluation for status-post right 
knee replacement have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in October 2001 VA informed the appellant 
of the evidence needed to substantiate his claim. This letter 
also informed him of who was responsible for obtaining what 
evidence. In addition, the October 2001 letter told him to 
submit medical evidence relevant to his current claims and 
invited him to submit evidence and information in his 
possession. This notice substantially told him to submit 
relevant evidence or information in his possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the second VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant has had ample opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

Moreover, the Board notes that the veteran has been afforded 
a current VA examination of his service connected right knee 
disability that provided sufficient clinical data to 
adequately address his claim for an increased rating for this 
disorder.  Moreover, it does not appear that any relevant 
clinical evidence is not currently of record.  Accordingly, 
the Board will now address the claim currently on appeal 
based on the evidence currently on file.

I.	Law and Regulations.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 

The veteran underwent total right knee replacement in 2004. 
Since that time, his right knee disability has been evaluated 
using the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5055. The veteran's right knee disability has been 
assigned a 30 percent rating under the provisions of this 
diagnostic code. Under this diagnostic code, 30 percent is 
the minimum rating. Chronic residuals, consisting of severely 
painful motion or weakness in the affected extremity, are 
rated at 60 percent. when there is evidence of a prosthetic 
replacement of the knee joint, a 100 percent evaluation is 
assigned for the one year following implantation of the 
prosthesis.  

Evaluations may be assigned using criteria of Diagnostic 
Codes 5256, 5261, or 5262, when there is evidence of 
intermediate degrees of residual weakness, pain or limitation 
of motion, with a 30 percent rating being the minimal rating 
to be assigned for the prosthetic replacement of a knee. 
Diagnostic Code 5256 allows for the assignment of disability 
evaluations in excess of 30 percent when there is evidence of 
ankylosis of the knee, Diagnostic Code 5261 allows for the 
assignment of a disability evaluation in excess of 30 percent 
when extension of the knee is limited to 30 degrees, and 
Diagnostic Code 5262 allows for the assignment of a 
disability evaluation in excess of 30 percent when there is 
evidence of nonunion of the tibia and fibula with loose 
motion.

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion. VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. 
West, 8 Vet. App. 417 (1995). There is competent medical 
evidence that the appellant previously had arthritis in the 
right knee. However, the knee replacement removed the 
arthritic knee joint, so a separate disability rating is no 
longer appropriate.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision. Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran. In accordance therewith, and in accordance with 38 
C.F.R. Section 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain, weakness and easy fatigability have been considered in 
conjunction with the Board's review of the limitation of 
motion in his right knee.  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case. When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim. See 38 C.F.R. § 4.3.


II.	Legal Analysis.  

Given the evidence of record, especially the report of the 
most recent VA examination of the veteran's right knee 
conducted in April 2005, the Board finds that the veteran 
experiences severe painful motion and weakness in his right 
knee notwithstanding his total knee replacement in 2004.  We 
note in this regard that the veteran requires powerful pain 
medications, including morphine, to alleviate discomfort.  In 
addition, he constantly uses a knee brace on the right knee 
and frequently uses a cane.  On his 2005 examination he was 
said to have "lots" of lateral and medial motion in the 
right knee, as well as clicking and grating of the knee on 
motion.  Some shortening of the right leg was reported, as 
was considerable restriction of knee flexion.  As such, the 
criteria for assignment of a 60 percent rating under 
Diagnostic Code 5055 have been met. 

A rating higher than 60 percent, however, is not appropriate 
for assignment as the veteran is more than one year out from 
his total right knee replacement and he maintains the use of 
his right knee with significant range of motion in that 
joint. The Board acknowledges that the veteran has painful 
motion in the right knee joint by assigning a 60 percent 
evaluation under Diagnostic Code 5055, but finds that a 
higher rating based on the specific limitation of motion 
diagnostic codes is not available because of the veteran's 
continued ability to flex and extend his right knee even 
though that movement is painful and the disability includes 
weakness and excess fatigability. 

ORDER

Entitlement to an evaluation of 60 percent for residuals of a 
right total knee arthroplasty is granted , subject to the law 
and regulations governing the payment of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


